Case 1:21-cv-10223-DJC Documenti1 Filed 02/09/21 Pagey1 of 6
Co

Naw York STRAP U.S.A :
Unt red Court Sy sh On
Sv pc ame [svpanor Govr>

= Sorat ga Covity —

 

 

bh
so an c t
Andre Réne Levesgéé Dec, 1 Jeas
Vy - fas -Laudeelk ;
Cordray «Felaces (4 » 22008 ow
. . oo. Plarcth _ INDEX NEMBERS:
( anest Se Cre

Mee Jurlf Stote Bylice “Jon doe
Sercteya Cowty Shore IAPS
OH leew Prers —“Jane Doe

Sory Tre | dean |

 

 

—_——— oo SS
LT re Honea Gat? on OFM
=. gue lords year 2OAO 64 Some ered

it. L wos Vidtvalty Gud Utterly al ducked
or Sa the Gruct Pruge of “Poeun J hiP

“ee Ny After ~The bomtocud UE Jul Z.
OTE A
30 OE eatby ‘Se A) hem TL Me | TL wes

3 | ea » on L§gelficd Chane
* * 2» dares Wa! feos

, oT A
ag L const tO Sehveme My hess
[§ 0

ST buy of U AUY year _ -
Case 1:21-cv-10223-DJC Document1 Filed 02/0 P, 2 of 6
mPa

ae

  
 
   
 

; , inmate number
custody to send to the Clerk of th

  

 

(signature)

: / ,

 

wy | } Je \)
wo' clild edna wit ole ss se) Le
—_ Z alled +o (Por CW

- IG YD US. ou SEAL low Ar

oe “Wwe rolelie L{) web osvt ME -
witross!) G7 Dog Lage tense S
and Lorin: Wer 4 D4 mardi of J fae
Te Feemptery ran leader iw
he ak | eee solr 3 - (1S a wr
wt CG w& direct cesult uF

CAL 4
) 4 !
Gu Nedeue iM
Case 1:21-cv-10223-DJC Document1 Filed 02/09/21 Page 3 of.6 ae
3 S1éy Sof UV /

Ae A Sheer fff Suecrit6 Depvt, a ane We
—— Ww $ bin As Me.
“we deadhre ¢ — on ~ lube Geerye MY
rides hoges or a nee ©

fh Yo Zroan ot Clnnim Coucty

Clare « el Te Bd, in Copinth,

TJ des -
ron let to, doy in) ad, duct, a! A |

tlow

ays 4 J \p AG TF
Vn Stet Road se Zhigme Va AG TF
cee or" 3 (3-aaby Lt L, Sateatt g. lowly “Tux [

lie dasined wn Lek dweet

© oS ma) thon C lers Woo placed in & Check
ori t bY Has ter |e ¢ Paiva! - os J
t-WLe deuiree Powel (ler Sep 4
WOLTLA x hevehy & Camby ey, et 1
S- edace~The se peapla ~ ehofeurdeuts became
= 9 Mie Gereuds - TL wes flreqlued &y Ly
qe on bod Ranch and hoy Laen Sy gtewe” Oy
(Ajicd Sy Pege fedlo~ pa ane the
Usuge ot (bever We VO di deren Mt) UXren

ere
, a het L Shat

5
t iy ttne sed murat, ae \ee + dovinc

t Wy 1472'S
+ Adu pr Co ye
7 a on OE ire ‘ase Lecw $
Case 1:21-cv-10223-DJC Document1 Filed 02/09/21 Page 4 of 6

4. | own the following property (lis
which you have a beneficial intefest, other than miscellaneou

  
    

il real and personal property, irfcluding bank accounts and securities in
ersonal property of nominal value):

      
 

 

10. | have made no prior request for this relief in above-captioned action/proceeding.

MV } (Signature)
7 Zain

“wove vw bd yess yyoh
— Oe cumpelled +e P*/
Leas ee rene

 

Sworn to before me this
Case 1:21-cv-10223-DJC Document1 Filed 02/09/21 Pade 5 of F/6Y

ML This oNicer TRrwers + Jane. Dee work
—~ oF lan A) OY Stel Hun ¢ we trom Renth m
Lake Georye Daun dtect fren Gaveral Pavsoe
gNenr te we Une fresbeut Gerald yr)
Cove we She Con cre bs sana’ Medal of bear ™
Ge Thee Sucks hele Sjbtu Y7-For fF
Ale — —NYe ty - mare — Bsthele— - Rays,
AR - dey mn The rok SSS Haran tote
ae ott - ard Schasle A Aa. Tet tt ¢ Loc
YC beshe eel Bay Bride yetl fd ”
Pasa ron? Feyt cbduch ae GO
if and 2s

ecb TS yi Mary Hoe urd
Me lalana Lty “Federal ibu- LL ‘SO Bomb) 5 vA
U-“« cs

oF ~

%
+8 Pd Ss fa JL tnd
24 Dy love lose We
3: pe Saco $e et ae “pans Wt i be
yw pie Served eae EE NO tae
3 Nes At [< ,
z y Pala oud SvFes7 ry brte
° ef Sn Ls
Pleo Hee sn U2S, fond ¢

GIO Conty fey
fede Pn BINA ac
Case 1:21-cv-10223-DJC Document 1 Filed 02/09/21 Page 6 of 6

Due bys For+ Claim
So —eWld witness] ular’
Chall Yo compre p per
fe

 

 

} Disintiff, Affidavit in Support of Application Pursuant to CPLR
2020212354194
20203164 ow 1101 (Poor Person Status for an Inmate)
, INDEX/FILE#

INDEX NUMBERS DIN#
Saratoga County Clerk t. a

     

 

 

eing duly sworn, says,

1.1. am the f aintiff/Petitioner i in th above-captioned action/proce ding: jam an inmate under sentenc¢ for
conviction 4f a crime incarcerated in (include name and mailing Address)
, a federal / ate / local correctional facility; and [Submit

 

 

 

 

 

 
